Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

                                                                Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           This is an obviousness-type double patenting rejection. 
           Claims 1 and 6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 2 of patent No. 11006359.  
           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 6 of the instant application recite or have inherent all the limitations of claims 1 and 2 of patent 11006359.  Claims 1 and 2 merely narrow the scope of claims 1 and 2 of patent 11006359 by adding elements and their functions to the claims.  


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 4/8/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG-Publication # 2017/0064769), in view of Ozturk et al. (U.S. PG-Publication # 2016/0135247).


          Consider claims 1 and 9, Zhang et al. clearly disclose a method in a network node for a telecommunications network, the network node operating as a primary network node for a wireless terminal configured with dual connectivity (fig. 7 (dual connectivity/MeNB/SeNB), par. 47), the method comprising: 
          receiving a message indicating that a secondary network node, which provides user plane connectivity for the wireless terminal, has no data to transmit to the wireless terminal (fig. 7, par. 10 (determining predefined inactivity in communications between a first access point and the communication device, receiving an indication of predefined inactivity in communications between the communication device and a second access point, and changing the connectivity state of the communication device when said predefined inactivity in communications between the first access point and the communication device has been determined and said indication has been received); EN: It would be obvious the indication could include the case when no data is transmitted to the UE by the SeNB); and 
          based at least in part on the received message, configuring the wireless terminal in an inactive mode (par. 10 (determining predefined inactivity in communications between a first access point and the communication device, receiving an indication of predefined inactivity in communications between the communication device and a second access point, and changing the connectivity state of the communication device when said predefined inactivity in communications between the first access point and the communication device has been determined and said indication has been received))), wherein configuring the wireless terminal in the inactive mode comprises: 
          maintaining an active connection for the wireless terminal between the network node and a core network of the telecommunications network; and 
          releasing resources for a connection between the network node and the wireless terminal (par. 7 (The RRC connection will be released if the eNB discovers that there has been no user plane traffic transmission between UE and network for a certain period of time based on a value defined for user inactivity timer).
          However, Zhang et al. do not specifically disclose maintaining an active connection for the wireless terminal.
          In the same field of endeavor, Ozturk et al. clearly show:                   
          maintaining an active connection for the wireless terminal between the network node and a core network of the telecommunications network (par. 8 (Base stations may manage state transitions for UEs that are camped on, served by, or otherwise connected to the base stations, and may determine whether to transition specific UEs that are currently in the connected state to the semi-connected state or the idle state when inactivity is detected…..The UE may continue to be served by the base station in semi-connected state, and the base station may maintain context information and logical traffic connections for the UE)); par. 14 (determining, after the UE transitions out of the connected state, that the UE should transition to an idle state; indicating to the UE that the UE should transition to the idle state; and releasing the context for the UE)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method in a network node, as taught by Zhang, and show maintaining an active connection for the wireless terminal, as taught by Ozturk, so that resource can be utilized efficiently. 


          Consider claim 2, and as applied to claim 1 above, Zhang et al. clearly disclose the method as described.
          However, Zhang et al. do not specifically disclose storing at least a first portion of a context of the wireless terminal.
          In the same field of endeavor, Ozturk et al. clearly show:                   
         wherein configuring the wireless terminal in the inactive mode comprises storing at least a first portion of a context of the wireless terminal at a location accessible by the network node (par. 8 (Base stations may manage state transitions for UEs that are camped on, served by, or otherwise connected to the base stations, and may determine whether to transition specific UEs that are currently in the connected state to the semi-connected state or the idle state when inactivity is detected…..The UE may continue to be served by the base station in semi-connected state, and the base station may maintain context information and logical traffic connections for the UE)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method in a network node, as taught by Zhang, and show storing at least a first portion of a context of the wireless terminal, as taught by Ozturk, so that resource can be utilized efficiently. 



         Consider claim 3, and as applied to claim 2 above, Zhang et al. clearly disclose the method as described.
          However, Zhang et al. do not specifically disclose the context comprises security data for the connection.
          In the same field of endeavor, Ozturk et al. clearly show:                   
         wherein the context comprises one or more of: a sequence number of data transmitted between the primary network node and the wireless terminal reached at the time of configuration of the wireless terminal in the inactive mode; a sequence length; and security data for the connection between the primary network node and the wireless terminal (par. 18 (the context for the UE may include any of UE state information, UE security information, UE capability information, a radio resource control (RRC) configuration for the UE, an identity associated with at least one logical traffic connection for the UE, or combinations thereof)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method in a network node, as taught by Zhang, and show the context comprises security data for the connection, as taught by Ozturk, so that resource can be utilized efficiently. 



         Consider claim 4, and as applied to claim 1 above, Zhang et al. clearly disclose a method, wherein a connection between the primary network node and the wireless terminal comprises a control plane radio bearer (par. 6 (A single radio resource control (RRC) between a MeNB and a UE has been agreed as a baseline assumption for control plane architecture for dual connectivity)), and wherein a connection between the secondary network node and the wireless terminal comprises a user plane radio bearer (par. 7 (The RRC connection will be released if the eNB discovers that there has been no user plane traffic transmission between UE and network for a certain period of time based on a value defined for user inactivity timer)). 


         Consider claim 5, and as applied to claim 4 above, Zhang et al. clearly disclose a method, wherein the connection between the primary network node and the wireless terminal further comprises a user plane radio bearer, and wherein the step of configuring the wireless terminal in the inactive mode is further based on inactivity of the user plane radio bearer in the connection between the primary network node and the wireless terminal (par. 7 (The RRC connection will be released if the eNB discovers that there has been no user plane traffic transmission between UE and network for a certain period of time based on a value defined for user inactivity timer)). 





         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG-Publication # 2017/0064769), in view of Ozturk et al. (U.S. PG-Publication # 2016/0135247), and Riggs et al. (U.S. Patent # 9319856), and in view of Chai et al. (U.S. PG-Publication #2019/0045398).


          Consider claim 6, and as applied to claim 1 above, Zhang et al. clearly disclose the method as described.
          However, Zhang et al. do not specifically disclose receiving a message from the wireless terminal indicating that the wireless terminal wishes to enter an active mode;
          In the same field of endeavor, Riggs et al. clearly show:
             receiving a message from the wireless terminal indicating that the wireless terminal wishes to enter an active mode (col. 10, lines 18-25 (The user device 120 may further be configured to providing an indication of when it is entering an inactive mode and/or exiting an inactive mode, in example embodiments. This indication may be provided as a message transmitted by the user device 120 to the messaging server(s) and/or other entities of the environment 
200 just prior to the user device 120 entering the inactive 
mode and indicating the same and/or just after the user 
device 120 wakes-up from inactive mode and again, indicating the same));                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method in a network node, as taught by Zhang, and show receiving a message from the wireless terminal indicating that the wireless terminal wishes to enter an active mode, as taught by Ozturk, so that resource can be utilized efficiently.
          However, Zhang and Riggs do not specifically disclose transmitting a message to the secondary network node indicating that the wireless terminal wishes to enter the active mode.
          In the same field of endeavor, Chai et al. clearly show:
             transmitting a message to the secondary network node indicating that the wireless terminal wishes to enter the active mode (par. 5 (user equipment (UE) establishes a connection to a plurality of eNBs, and this is referred to as multi-connectivity. In a multi-connectivity scenario, one master eNB (MeNB) and at least one secondary eNB (SeNB) are included. Only the MeNB can generate a radio resource control (RRC) message used for UE configuration, the SeNB 
accepts configuration management by the MeNB, and the MeNB and the SeNB need to exchange a large amount of information)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method in a network node, as taught by Zhang, show receiving a message from the wireless terminal indicating that the wireless terminal wishes to enter an active mode, as taught by Ozturk, and show transmitting a message to the secondary network node indicating that the wireless terminal wishes to enter the active mode, as taught by Ozturk, so that resource can be utilized efficiently.






         Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG-Publication # 2017/0064769), in view of Ozturk et al. (U.S. PG-Publication # 2016/0135247), Riggs et al. (U.S. Patent # 9319856), and Chai et al. (U.S. PG-Publication #2019/0045398), and in view of Chung et al. (U.S. PG-Publication # 2016/0212682).


          Consider claim 7, and as applied to claim 6 above, 
                         claim 10, and as applied to claim 9 above,
Zhang et al. clearly disclose:
         configuring the wireless terminal in an active mode with dual connection to the primary network node and the secondary network node (fig. 7 (dual connectivity/MeNB/SeNB), par. 47). 
          However, Zhang et al. do not specifically disclose receiving a response message from the secondary network node indicating that the secondary network has available resources for a connection to the wireless terminal. 
          In the same field of endeavor, Chung et al. clearly show: 
         receiving a response message from the secondary network node indicating that the secondary network has available resources for a connection to the wireless terminal (par. 91 (After receiving the RRC connection request message from the RUE 320, the SeNB 330 determines whether to support relay communication for the IUE 310 based on the RRC connection request message at operation 323, and transmits an RRC connection setup message as a response message to the RRC connection request message to the RUE 320 corresponding to the determined result to inform whether to support the relay communication for the IUE…));                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method in a network node, as taught by Zhang, and show receiving a response message from the secondary network node indicating that the secondary network has available resources for a connection to the wireless terminal, as taught by Chung, so that resource can be utilized efficiently. 



          Consider claim 8, and as applied to claim 6 above,
                          claim 11, and as applied to claim 10 above,  
Zhang et al. clearly disclose the method as described.
          However, Zhang et al. do not specifically disclose the secondary network does not have available resources.
          In the same field of endeavor, Chung et al. clearly show: 
          receiving a response message from the secondary network node indicating that the secondary network does not have available resources for a connection to the wireless terminal (par. 91(After receiving the RRC connection request message from the RUE 320, the SeNB 330 determines whether to support relay communication for the IUE 310 based on the RRC connection request message at operation 323, and transmits an RRC connection setup message as a response message to the RRC connection request message to the RUE 320 corresponding to the determined result to inform whether to support the relay communication for the IUE); EN: It would be obvious the SeNB may not have available resource for the wireless terminal); and 
         configuring the wireless terminal in an active mode with connection only to the primary network node (par. 91; EN: If the SeNB does not have available resource, the wireless terminal will be connected to the primary network node). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method in a network node, as taught by Zhang, and show the secondary network does not have available resources, as taught by Chung, so that resource can be utilized efficiently.






Conclusion
            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
August 3, 2022